         Case 2:19-cr-00132-MMB Document 1 Filed 03/04/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                CRIMINAL NO. 19.

               v,                                       DATE FILED:

RICHARD IRA MINTZ                                       VIOLATIONS:
                                                        21 U.S.C. $ 8a1(a)(1), (bX1XC) (distribution
                                                        and dispensing of controlled substance - 8
                                                        counts)
                                                        18 U.S.C. $ 2 (aiding and abetting)
                                                        Notice of forfeiture

                                    INFOR               ATION
                             COUNTS ONE THROUGH EIGHT

THE UNITED STATES ATTORNEY CHARGES THAT:

              At all times material to the information:

               1.      Defendant RICHARD IRA MINTZwas a doctor of osteopathic medicine

("D.O.") licensed by the Commonwealth of Pennsylvania to practice medicine and was

registered and authorizedby the U.S. Drug Enforcement Administration (DEA) to write

prescriptions for controlled substances for legitimate medical purposes within the scope of his

professional medical practice.

               2.      A medical practice, referred to as "Medical Practice 1," was a corporation

organized under the laws of the Commonwealth of Pennsylvania doing business in Philadelphia,

Pennsylvania, where defendant RICHARD IRA MlNTZpracticed as a physician.

               3.      The Controlled Substances Act governs the manufacture, distribution, and

dispensing of controlled substances in the United States. Under the Controlled Substances Act,

there are five schedules of controlled substances   -   Schedules I,   II, III, IV,   and   V.   Controlled

substances are scheduled into these levels based upon their potential for abuse or dependence,



                                                    1
          Case 2:19-cr-00132-MMB Document 1 Filed 03/04/19 Page 2 of 7



among other things. Schedule    I contains the most dangerous drugs that have the highest

potential for abuse or dependence, and Schedule V contains the least dangerous controlled

substances. Abuse of Schedule II controlled substances may lead to severe psychological or

physical dependence.

               4.      Oxycodone is a narcotic analgesic that is similar to morphine and is

classified as a Schedule II controlled substance, sometimes prescribed under the brand name

OxyContin. Oxycodone is used to treat severe pain, and, even if taken only in prescribed

amounts, can cause physical and psychological dependence when taken for a long time.

Oxycodone is used in pain relief drugs in varying strengths, including 5, 10, 30, 40, 60, and 80

milligram amounts. These are often referred to as oxycodone 5, oxycodone 10, oxycodone 30,

oxycodone 40, oxycodone 60, and oxycodone 80. Even iftaken only in prescribed amounts,

pills containing amounts as low as 5 milligrams of oxycodone can cause physical and

psychological dependence when taken for a long time. Users who abuse pills containing

oxycodone frequently do so by smoking, chewing, dissolving, injecting, and crushing the pills

and snorting the substance.

               5.      Title 21, United States Code, Section S41(a)(1), provides that "[e]xcept    as

authorized by this subchapter, it shall be unlawful for any person to knowingly or intentionally    .



. manufacture, distribute, or dispense, or possess   with intent to manufacture, distribute or

dispense, a controlled substance."

               6.      Title2l, United   States Code, Section 802(11), provides that the term

"distribute" means to deliver (other than by administering or dispensing) a controlled substance.

               7.      Title2l, United   States Code, Section 821, provides that "[t]he Attorney

General [of the United States] is authorized to promulgate rules and regulations relating to the



                                                  2
          Case 2:19-cr-00132-MMB Document 1 Filed 03/04/19 Page 3 of 7




registration and control of the manufacture, distribution and dispensing of controlled substances.

The Attorney General of the United States has exercised his rulemaking authority regarding the

dispensing of controlled substances through the promulgation of 21 Code of Federal Regulations

                                                                                        that a
$ 1306.04, governing the issuance of prescriptions, which provides, among other things,

prescription for a controlled substance to be effective must be issued for a legitimate medical

purpose by an individual practitioner acting in the usual course of his professional practice.

Moreover, an order purporting to be a prescription issued not in the usual course of professional

treatment is not a prescription within the meaning and intent of section 309 of the Act [21 U.S.C'

S 829] and the person    knowingly filling such   a purported   prescription, as well as the person

issuing it, shall be subject to the penalties provided for violations of the law relating to controlled

substances.

               8.        The Pennsylvania Code of Professional and Vocational Standards, Title

 49, Chapter l6.92,defines the authority of physicians licensed by the Commonwealth           of

Pennsylvania to prescribe or dispense controlled substances. Chapter 16.92 provides in pertinent

part:

                (a)   A person licensed to practice medicine and surgery in this
        Commonwealth or otherwise licensed or regulated by the Board, when
        prescribing, administering or dispensing controlled substances, shall carry
        out, or cause to be carried out, the following minimum standards:

                          (1)    Initial medical history and physical examination ' . . .
        [B]efore commencing treatment that involves prescribing, administering or
        dispensing a controlled substance, an initial medical history shall be taken and an
        initial examination shall be conducted unless emergency circumstances justify
        otherwise. Alternatively, medical history and physical examination information
        recorded by another health care provider may be considered if the medical history
        was taken and the physical examination was conducted within the immediately
        preceding thirty days. The physical examination shall include an evaluation of



                                                     a
                                                     J
            Case 2:19-cr-00132-MMB Document 1 Filed 03/04/19 Page 4 of 7



         the heart, lungs, blood pressure and body functions that relate to the patient's
         specific complaint.

                        (2)     Reevaluations. Among the factors to be considered in
         determining the number and the frequency of follow-up evaluations that should be
         recommended to the patient are the condition diagnosed, the controlled substance
         involved, expected results and possible side effects. For chronic conditions,
         periodic follow-up evaluations shall be recommended to monitor the effectiveness
         of the controlled substance in achieving the intended results.

                        (3)     Patient counseling. Appropriate counseling shall be given
         to the patient regarding the condition diagnosed and the controlled substance
         prescribed, administered or dispensed. Unless the patient is in an inpatient care
         setting, the patient shall be specifically counseled about dosage levels,
         instructions for use, frequency and duration of use and possible side effects.

                        (4)      Medical Records. [C]ertain information shall be recorded
         in the patient's medical record on each occasion when a controlled substance is
         prescribed, administered or dispensed. This information shall include the name of
         the controlled substance, its strength, the quantity and the date it was prescribed,
         administered or dispensed to a patient. The medical record shall also include a
         specification of the symptoms observed and reported, the diagnosis of the
         condition for which the controlled substance is being given and the directions
         given to the patient for the use of the controlled substance. If the same controlled
         substance continues to be prescribed, administered or dispensed, the medical
         record shall reflect changes in the symptoms observed and reported, in the
         diagnosis of the condition for which the controlled substance is being given and in
         the directions given to the patient.


                 9.     Defendant RICHARD IRA MINTZ sold medically unnecessary

prescriptions for oxycodone out of Medical Practice     I to Person 1, who is known to the United

States   Attorney. In exchange for approximately $120 cash per patient, Person     1 obtained


medically unnecessary prescriptions from defendant MINTZ for 120 oxycodone 30 mg pills. As

directed by Person 1, defendant MINTZ would write the medically unnecessary oxycodone

prescriptions in the name of third parties who were not present at Medical Practice 1 and whom

defendant   MINTZ had never met.

                                                   4
          Case 2:19-cr-00132-MMB Document 1 Filed 03/04/19 Page 5 of 7



               10.       On or about the dates below, in Philadelphia, in the Eastern District   of

Pennsylvania, defendant

                                      RICHARD IRA MINTZ

knowingly and intentionally distributed and dispensed, outside the course of professional

practice and not for a legitimate medical purpose, and aided and abetted the distribution and

dispensing of, a mixture and substance containing a detectable amount of oxycodone, a Schedule

II controlled substance, to Person   1,   with each distribution and dispensing constituting a separate

count:

                COUNT           APPROXIMATE DATE                     QUANTITY
                                 OF DISTRIBUTION
                     1              July 22,2016                    120 oxycodone
                                                                      30 me. pills
                     2               August 19,2016                  120 oxycodone
                                                                      30 mg. pills
                     J                April2,2018                    120 oxycodone
                                                                      30 me. pills
                     4                April 4,2018                   120 oxycodone
                                                                      30 mg. pills
                     5                April27,2018                   120 oxycodone
                                                                      30 me. pills
                     6                    June 4,2018                120 oxycodone
                                                                      30 mg. pills
                     7                    July 10,2018               120 oxycodone
                                                                       30 me. pills
                     8                    July 10,2018               120 oxycodone
                                                                       30 mg. pills

               In violation of Title 21, United States Code, Section 841(a)(1), (b)(1)(C), and Title

18, United States Code, Section 2.




                                                      5
              Case 2:19-cr-00132-MMB Document 1 Filed 03/04/19 Page 6 of 7




                                    NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

                 I   .   As a result of the violations of Title   21 ,   United States Code, Section    84 I ,


set forth in this information, defendant

                                   RICHARD IRA MINTZ,D.O.

shall forfeit to the United States of America:

                         (a)     any property used or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such violations; and

                         (b)     any property constituting, or derived from, proceeds obtained,

directly or indirectly, from the commission of such violations, including but not limited to, a sum

of money equal to at least $960 in United States cuffency, representing the amount of proceeds

obtained as a result of the violations of the Controlled Substances Act.

                 2.      If any of the property subject to forfeiture,      as a result of any act or


omission of the defendant:

                         (a)     cannotbe located uponthe exercise ofdue diligence;

                         (b)     has been transferred or sold to, or deposited with, a third party;

                         (c)     has been placed beyond the jurisdiction of the Court;

                         (d)     has been substantially diminished in value; or

                         (e)     has been commingled with other property which cannot be divided

                                 without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of the defendant up to the value of the property subject to

forfeiture.



                                                       6
r   Case 2:19-cr-00132-MMB Document 1 Filed 03/04/19 Page 7 of 7




       All pursuant to Title 21, United   States Code, Section 853.




                                          ?^r-      h)"U   u-
                                     United States Attorney
                                     Eastern District of Pennsylvania

                                     ROBERT ZINK
                                     Acting Chief
                                     Criminal Division, Fraud Section




                                           7
